Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Because this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on April 1, 2022 has been entered. 

Status of Claims
This action is in reply to the request for continued examination filed on April 1, 2022.
Claims 1, 9, and 10 are amended.  
Claim 2 is canceled.  
Claims 1 and 3-10 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  

Information Disclosure Statement
The Information Disclosure Statements filed on December 22, 2021 and April 1, 2022 have been considered.  Initialed copies of the Form 1449s are enclosed herewith.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1 and 3-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter.  When considering subject matter eligibility under 35 U.S.C. § 101, there are multiple steps that may need to be assessed.  First, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined in step 2A prong 1 whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim is directed toward a judicial exception, it must then be determined in step 2A prong 2 whether the judicial exception is integrated into a practical application.  Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in step 2B whether the claim recites “significantly more” than the abstract idea.  See “2019 Revised Patent Subject Matter Eligibility Guidance,” 84 Fed. Reg. (4): 50-57 (Jan. 7, 2019).  
In the instant case, Claims 1, 3-8, and 10 are directed toward a system, i.e., apparatus, and Claim 9 is directed toward a method, i.e., process.  Thus, each of the claims falls within one of the four statutory categories as required by step 1.  Nevertheless, the claims are directed toward the judicial exception of an abstract idea in step 2A prong 1.  Independent Claim 1 recites as follows: 
Claim 1.  A rental fee setting apparatus for an electric vehicle in which a power storage device is mounted, the rental fee setting apparatus comprising a central processing unit (CPU) and communicating wirelessly with the electric vehicle, wherein the CPU is programmed to:
store (i) an indication that whether or not a utilization manner of the power storage device is rental and (ii) an indication that whether a utilization manner of a vehicle portion of the electric vehicle other than the power storage device is rental; 
set a first rental fee and a second rental fee based on at least one of (i) an initial state of the power storage device at a time of start of utilization, (ii) a driving history of the electric vehicle during the utilization, and (iii) an environment history during the utilization, the first rental fee being a rental fee for a predetermined period when the utilization manner of the power storage device is rental, the second rental fee being a rental fee for the predetermined period when the utilization manner of the vehicle portion is rental, 
cause a battery monitoring unit of the electric vehicle to detect a voltage, a current and a temperature of the power storage device, and calculate a value of state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device with the battery monitoring unit of the electric vehicle; and
set a different fee for at least one of the first rental fee and the second rental fee when a weight of the power storage device at the time of start of the utilization is different, 
wherein the rental fee setting apparatus is configured to set at least one of the first rental fee and the second rental fee such that a larger discounted fee is set as the weight of the power storage device is smaller.
The bold language above corresponds to the abstract ideas recited in Claim 1 (whereas the underlined language is language that is addressed in step 2A prong 2 and step 2B).  As the bold language above demonstrates, Applicant’s claims are directed toward determining rental fees based on received information.  This is a method of organizing human activity, specifically commercial or legal interactions.  See 84 Fed. Reg. (4) at 52.  Because the instant application recites setting a price or fee for a contractual relationship (i.e., rental), it recites both commercial and legal interactions and thus a method of organizing human activity.  Independent Claims 9 and 10 recite essentially the same features as Claim 1 and are therefore abstract for the same reasons as Claim 1.  
Finding the claims to be directed toward an abstract idea, however, is not the end of the inquiry.  Rather, the next step is to determine whether the judicial exception is integrated into a practical application (step 2A prong 2).  The revised guidance provides exemplary considerations that are indicative that an additional element or combination of elements may have integrated the exception into a practical application: 1) an additional element reflecting an improvement in the functioning of a computer or an improvement to another technology or technical field, 2) an additional element that implements the judicial exception with a particular machine or manufacture that is integral to the claim, 3) an additional element that effects a transformation or reduction of a particular article to a different state or thing, or 4) an additional element that applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. (4) at 55.  Examples where a judicial exception has not been integrated into a practical application include: 1) use of “apply it” or the equivalent, i.e., merely using a computer to implement or perform an abstract idea, 2) an additional element that adds insignificant extra-solution activity to the judicial exception, and 3) an additional element that does no more than generally link the use of the judicial exception to a particular technological environment or field of use.  See id.  
Applying these considerations to the claims in the instant application, the claims do not integrate the judicial exception into a practical application.  The claims fail to recite an improvement of a computer, any improvement to a technology or technical field, any particular machine, any transformation or reduction of a particular article to a different state or thing, or any additional element that uses the judicial exception in a meaningful way.  Instead, the claims are merely reciting instructions to implement the abstract idea on a computer, which is insufficient to provide a practical application of the claims and provide subject matter eligibility.  See id.  Examiner notes that the electric vehicle and power storage device, or the calculation of data regarding the power storage device such as voltage, current, and temperature, are not part of the claimed apparatus or method and are merely an object upon which the method and system operate or a field of use.  See, e.g., MPEP § 2106.05(h).  Alternatively, the obtaining of this data from the power storage device is mere insignificant data gathering.  See MPEP § 2106.05(g).  Therefore, there is no integration of the abstract idea into a practical application.
If the claims are not integrated into a judicial exception, the Examiner must consider whether there is “significantly more” recited in the claim in step 2B.  See 84 Fed. Reg. (4) at 56; see also MPEP § 2106.05.  There is nothing unconventional or inventive in Applicant’s claims for the purpose of analysis under step 2B, e.g., any combination of elements that provide an advance over any technological state of the art.  Rather, as noted above, an abstract commercial and legal method is merely implemented by a general purpose computer along with some mere data gathering or field of use.  Other than the limitations that are abstract for the reasons articulated above, Applicant has merely recited computers and software that provide or achieve the steps of the invention.  As noted above, the electric vehicle and the power storage device are merely objects upon which the method and system operate, i.e., a field of use, and the obtaining of power storage device (i.e., battery) state of charge is insignificant extra-solution activity.  Thus, Applicant’s claims merely recite a computer to implement the abstract idea, which fails to provide “significantly more” than the abstract idea.  
As the MPEP states, Examiners may consider the following three factors when determining whether the claim recites mere instructions to implement an abstract idea on a computer: 1) whether the claim recites only the idea of a solution or outcome, i.e., the claim fails to recite details of how a solution to a problem is accomplished; 2) whether the claim invokes computers or other machinery merely as a tool to perform an existing process; and 3) the particularity or generality of the application of the judicial exception.  See MPEP § 2106.05(f).  Applying those factors to the instant application: 1) the claims do not recite how the computer performs any of the steps; 2) the claims invoke the computer to perform a process of setting rental fees that has been performed without computers and before the ubiquity of computers; and 3) the claims are general and not recited in much particularity because it can apply to any rental fee calculation.    
The dependent claims are merely reciting further embellishment of the abstract idea and do not amount to anything that is significantly more than the abstract idea itself.  Claims 3-8 recite further limitations regarding what data are used to calculate the rental fee.  In other words, none of the dependent claims recite an improvement to a technology or technical field or provide any meaningful limitations that, in an ordered combination provide “significantly more.”  Rather, the dependent claims are merely further reciting features that are just as abstract as independent Claims 1, 9, and 10.  Therefore, Claims 1 and 3-10 are directed to non-statutory subject matter and are rejected as ineligible subject matter under 35 U.S.C. § 101.

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Claim Rejections - 35 U.S.C. § 101:
Claims 1 and 3-10 were rejected under § 101 as being directed toward the judicial exception of an abstract idea without any integration into a practical application or significantly more than the abstract idea.  Applicant argues that the limitation of cause a battery monitoring unit of the electric vehicle to detect a voltage, a current and a temperature of the power storage device, and calculate a value of state of charge (SOC) of the power storage device by using the detected voltage, current and temperature of the power storage device with a battery monitoring unit of the electric vehicle integrates any recited abstract idea into a practical application (i.e., in step 2A prong 2), thereby rendering the claims subject matter eligible (see Remarks page 7).  This argument is not persuasive.  As noted in the previous rejection and reiterated above, the main inventiveness of the claims lies in calculating and setting a rental fee based on detected battery usage.  As noted in the MPEP, adding insignificant extra-solution activity to the judicial exception is one way that courts have identified whereby a limitation may not integrate a judicial exception into a practical application.  See MPEP § 2106.04(d)(I).  The limitation of detecting a voltage, current, and temperature of a battery by a monitoring unit to determine state of charge is insignificant extra-solution activity because it amounts to mere data gather that is necessary to determine the rental fee.  See MPEP § 2106.05(g).  Thus, this argument is not persuasive.  Applicant’s second argument is that the above mentioned limitation “transforms” a computer.  This argument is not persuasive.  As the MPEP notes in section 2106.05(c), a transformation that integrates a judicial exception into a practical application must transform or reduce a particular article into a different state or thing.  In the instant application, this is mere data receipt that is insignificant extra-solution activity.  No “article” (which the section defines as a physical object or substance) is transformed to a different state or thing.  Rather, data is obtained.  Thus, because both of Applicant’s arguments are not persuasive, the § 101 rejection is maintained.  
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments that the prior art of record fails to teach that the object for rent is a vehicle portion of a vehicle other than the battery and that a rental fee of the vehicle portion is set based on a weight of the battery that is not the object for rent (see Remarks page 8) are persuasive.  Examiner can find no prior art that sets different rental fees for an electric vehicle based on differing weights of the battery at the start of the time of utilization.  Thus, the prior art rejection has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627